ORDER

PER CURIAM.
A jury found Michael W. Duncan guilty of possession of a controlled substance with the intent to distribute, and sentenced him to fifteen years in prison. Mr. Duncan appeals, claiming that the trial court erred in overruling his motion to suppress evidence obtained pursuant to a pretextual automobile stop, and that the court erred in overruling his motion for a mistrial after a police officer testified that he did not feel that Mr. Duncan had been truthful in his statements to him. This court finds that the court correctly overruled the motion to suppress evidence because Mr. Duncan was lawfully stopped for a traffic violation and the search of his vehicle was a valid inventory search. Additionally, this court finds that the trial court did not err in overruling the motion for mistrial because any potential prejudice from the witness’s testimony was cured by the court’s instruction to disregard the testimony.
The judgment of the trial court is affirmed. Rule 30.25(b).